Citation Nr: 9928522	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-19 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel




INTRODUCTION

The veteran had active service from December 1959 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran has not submitted evidence of a current eye 
disability for which service connection may be granted.

2.  There is no competent evidence of a nexus between any 
current left knee disability and service.  

3.  There is no competent evidence of a nexus between a right 
knee disability and service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an eye 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107.

3.  The claim of entitlement to service connection for a 
right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran's examination 
for entrance into service uncorrected distant vision of 
20/100 in the right eye, and 20/30 in the left eye, corrected 
to 20/40 in the right eye, and 20/20 in the left eye.  It was 
noted the veteran had defective color perception.  

The veteran was seen in June 1964 because he lost his 
glasses.  On examination, uncorrected distant vision was 
20/70 in the right eye, and 20/20 in the left eye, corrected 
to 20/30 in the right eye, and 20/20 in the left eye.  There 
was no diagnosis provided.  

The veteran underwent a periodic examination in December 
1967.  Defective visual acuity was noted bilaterally, and was 
corrected to 20/20 bilaterally.  Ventricular tachycardia 
sustained color vision was also noted, however, the veteran 
could distinguish vivid red and green.  

The veteran was seen in February 1971 with the complaint that 
his eyes watered frequently.  The veteran received a new eye 
glass prescription.  

The veteran was seen in January 1975 with complaints of a 
sprain left knee with tenderness.  There was no trauma 
reported.  On examination, the left knee was quite tender 
over the medial ligament area.  Stability of the knee was 
noted to be good.  The diagnosis was rule out tendonitis and 
rule out gout.  

The veteran underwent a periodic examination in May 1975.  
Defective visual acuity was noted.  It was also noted that 
the veteran failed the color vision test.  

The veteran was seen in the optometry clinic in June 1975.  
The diagnosis was amblyopia, mild.  

The veteran underwent an eye consultation in May 1977.  His 
past history was negative for eye injury, surgery, or 
disease.  Media and fundi examinations were within normal 
limits, both eyes.  The diagnosis was mixed astigmate, right 
eye. 

Service records show that from January 1978 to May 1979 the 
veteran underwent tonometry check for intraocular pressure.  
All evaluations noted that the veteran's pressures were 
stable and within normal limits.  

The veteran underwent a periodic examination in May 1979.  
Defective visual acuity was noted.  It was also noted that 
the veteran failed the color vision test.  

The veteran's July 1980 separation examination noted 
defective distant visual acuity, both eyes, corrected to 
20/20, bilaterally.  Also noted was defective near visual 
acuity right eye, corrected to 20/20.  The lower extremities 
evaluation was normal.  

During a December 1980 VA examination, there were no 
complaints of the lower extremities or eyes.  The range of 
motion of the lower extremities was noted to be good with 
good strength and dexterity.  

In a statement dated in April 1998, C.J., M.D., reported that 
the veteran had a lifetime history of knee pain.  He reported 
that in April 1996 the veteran was found to have effusions 
and felt to have significant degenerative changes even though 
the X-rays only showed minimal degenerative changes.  It was 
noted that the veteran was diagnosed as having knee in an 
earlier prognosis due to his significant effusions.  

In a statement dated in April 1998, B.R., M.D., reported that 
the veteran had been evaluated with complaints of arthralgia 
of both knees, particularly of the right knee.  He reported 
that in 1997 steroid injection of the right knee was given 
without relief.  The veteran continues to complain of 
persistent right knee pain associated with persistent ache 
and stiffness.   

The veteran answered "yes" to a history of eye trouble on a 
Report of Medical History obtained in July 1980 prior to 
separation.  Additional notes show that the veteran had 
defective visual acuity, both eyes, distant and near which 
adequately corrects.  He was also noted to have worn glasses 
since childhood.  Additionally, intraocular pressure checks 
every 6 months for unstable pressure since 1976 was noted.  

Pertinent Law and Regulations

The threshold question to be answered is whether the 
appellant has presented evidence of well grounded claims, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence. A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post- service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Clyburn v. 
West, No. 12 Vet. App. 296 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease. 
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

Analysis

Eye disability 

In this case, the Board finds that the veteran has not 
presented evidence of a well-grounded claim for entitlement 
to service connection for an eye disability.  He has not 
submitted competent evidence of a current acquired eye 
disability.  The veteran was noted to have right eye 
astigmatism and intraocular pressure during active service.  
However, there is no post-service evidence of these 
conditions.

The Board also acknowledges the evidence of record showing 
that the veteran wore corrective lenses.  However, service 
connection may not be allowed for a refractive error of the 
eyes, as it is not a disease within the meaning of applicable 
legislation referable to service connection.  38 C.F.R. §§ 
3.303(c), 4.9 (1998).  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases cited therein.  Accordingly, the 
veteran's claim is not well grounded in this regard as well.

In the absence of competent evidence of a current disability, 
the claim for service connection for an eye disability is not 
well grounded.  38 U.S.C.A. § 1110, 5107(a).  

Left knee and right knee disabilities

In this case, the veteran is claiming service connection for 
bilateral knee disabilities.  The veteran is competent to 
report the trauma he experienced during service.  For his 
part, he has not specifically reported any trauma.  He has 
only reported in a general way that as a result of his duties 
in service he developed his current bilateral knee 
disabilities.  

Although there is post-service evidence of degenerative 
arthritis of both knees, there is no competent evidence of 
this condition during service or within the one year 
prescribed time period following service.  Accordingly, 
service connection would not be warranted a presumptive 
basis.  38 C.F.R. § 3.307, 3.309 (1998).

There is no competent evidence of a nexus between the 
veteran's bilateral knee disabilities and service.  The 
veteran's assertion that his knee disabilities are related to 
service is unsupported by any competent evidence of record.  
The veteran as a lay person would not be competent to render 
an opinion as to medical causation or diagnosis.  Groveit; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the Board finds that the claims for service 
connection for a left and right knee disability are not well 
grounded.  38 U.S.C.A. § 1110, 5107(a).  In view of the 
foregoing, the Board finds that no further duty to assist as 
mandated by 38 U.S.C.A. § 5103(a), with respect to the 
veteran's claims.  Beausoliel v. Brown, 8 Vet. App. 69 
(1995).  


ORDER

Service connection for an eye disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for a right knee disability is denied. 



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

